DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 15/936,405, Self-Locking Device for Hanging Objects, filed on March 26, 2018.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 13, "portion" has been deleted and --mechanism-- has been inserted in place thereof.
In claim 15, line 17, "portion" has been deleted and --mechanism-- has been inserted in place thereof.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of a device comprising a locking mechanism, a mounting bracket, a guide track implement with at least one or more guide tracks, a least one or more notches configured to allow the locking mechanism to rotate out into an open position, a back stop, a curved lip end portion, wherein the curved lip end portion is configured to inhibit the locking mechanism from escaping the guide tracks, and a base plate disposed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The examiner amendment was made to overcome issued of indefiniteness, there was no antecedent basis for the term "said locking portion".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                             April 10, 2021